GLADIS, Senior Judge
(concurring/dissenting):
I concur in parts A, B, and C of the court’s opinion and join the majority in its action on the findings. I dissent from affirming the sentence, however, because the military judge impeached his sentence and abdicated his responsibility by adjudging a sentence which, on the basis of the information before him he considered to be inappropriate.
To the extent that punishment is discretionary, the sentence should provide a legal, appropriate and adequate punishment. Paragraph 75a(l), MCM; United States v. Rector, 49 C.M.R. 117 (N.C.M.R.1974).
All persons who have any responsibility in fixing sentences should meet their duty by adjudging a fair and just sentence without regard to any further reductive action that might be taken by another who will subsequently act on the record. United *626States v. Cavallaro, 3 U.S.C.M.A. 653, 14 C.M.R. 71 (1953). See United States v. Tatty, 17 U.S.C.M.A. 491, 38 C.M.R. 289 (1968); United States v. Eskin, No. 79 0061 (N.C.M.R. 2 February 1979) (unpublished).
The pertinent facts show that the military judge effectively impeached the sentence when he awarded a sentence he considered to be inappropriate if the accused’s contentions were true. Clearly, the trial judge had serious doubts about the effect on an informant of NIS pressures which might unduly induce some of the false statements under consideration. The military judge had a duty to determine where the truth lay when he found past events to be relevant to sentencing. By referring this matter to the convening authority to ascertain what had previously occurred in order to determine an appropriate sentence, the trial judge abdicated his important duties of fact-finding and sentencing. United States v. Prchal, No. 76 2492 (N.C.M.R. 9 February 1977) (unpublished).
Therefore, I cannot join in affirming the sentence. I would return the record to the Judge Advocate General for transmittal to an appropriate convening authority with direction to either reassess sentence and eliminate the bad-conduct discharge or set aside the sentence and order a rehearing on sentence.